Case 18-12279 Doc 34 Filed 10/11/18 Entered 10/11/18 09:23:31 Main Document Page 1 of 1




                                               MEGA IIII
                                    Consolidated Income Statement
                                              31-Mar-18

   Ordinary Income/Expense
      Income
          Billboard Income              $           2,400.00
          Parking Income                $          51,390.06
          Bond Income                   $           8,211.00
          Rental Income                 $                -
                                        $                -
       Total Income                     $          62,001.06


       Expense
          Automobile Expense            $           1,525.24
          Bad Debt Expense
          Bank Service Charges          $           1,137.20
          Contract Labor                $             759.00
          Donations                     $           2,963.00
          Insurance Expense             $           2,904.28
          Interest Expense              $           4,470.14
          Miscellaneous                 $           8,474.25
          Meals and Entertainment       $           3,870.21
          Office Supplies               $           7,388.68
          Professional Fees
          Taxes                         $           2,805.00
          Travel Expense                $           2,365.05
          Utilities                     $           4,232.85
       Total Expense                    $          42,894.90

   Net Ordinary Income                  $          19,106.16




Melisa Colomb CPA, LLC
1313 Huron Ave.
Metairie, LA 70005
(504)258-6099
XX-XXXXXXX
